Citation Nr: 1046042	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to basic eligibility for nonservice-connected 
pension benefits.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from June 1975 to June 1978.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).
 

FINDINGS OF FACT

1.  The Veteran, who was inducted into service a few weeks after 
the official end of the Vietnam era, did not have active military 
service during a period of war.

2.  The Veteran has not been granted service connection for any 
disorder.


CONCLUSIONS OF LAW

1.  The Veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.2, 3.3 (2010).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected disability 
are not met.  38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this matter, the Board has determined that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be substantiated 
because there is no legal basis for the claims or because 
undisputed facts render the claimant ineligible for the claimed 
benefits.  VAOPGCPREC 5-04; 69 Fed. Reg. 59989 (2004). 
As there is no dispute as to the underlying facts of this case, 
and as the Board has denied the claim as a matter of law, the 
notice provisions and duty to assist provisions are inapplicable.  
See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

There is no reasonable possibility that any further assistance 
would aid the appellant in substantiating this claim.  
38 U.S.C.A. §§ 5102, 5103 and 5103A; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, it is not prejudicial for the 
Board to decide the appeal without further development.  Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

1.  Claim for nonservice-connected pension benefits

VA pension benefits shall be paid to wartime Veterans who are 
permanently and totally disabled from non-service-connected 
disabilities which are not the result of willful misconduct.  38 
U.S.C.A. § 1521(a).  Such benefits have a number of requirements, 
including that a Veteran must have served in the active military, 
naval, or air service for 90 days or more during a period of war.  
38 C.F.R. § 3.3(a).  

The Veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, shows that he served on active duty beginning 
June 13, 1975.  The Vietnam War, as defined by law, ended on May 
7, 1975.  38 C.F.R. § 3.3(f).  The Veteran served until June 
1978.  The law and regulations which define periods of war, for 
purposes of Veterans' benefits, establish that there was no 
period of war which included any date between June 13, 1975 and 
June 12, 1978.

Threshold eligibility for VA pension benefits generally requires 
an initial showing that the claimant is a Veteran who served on 
active duty for at least 90 days during a period of war.  38 
U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314.  Here, the evidence 
establishes that none of the Veteran's service was during a 
period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  

As a matter of law, the Veteran did not serve during a period of 
war, and his appeal for nonservice-connected pension benefits 
must be denied, since he does not meet the threshold statutory 
requirement for eligibility for that benefit.  No provision 
regarding resolution of reasonable doubt is applicable, since the 
sole relevant facts are the beginning and ending dates of the 
Veteran's service and the periods defined by law as periods of 
war.  38 U.S.C.A. § 5107(b).  There is no dispute regarding those 
facts or legal definitions, so there is no reasonable doubt which 
may be resolved in the Veteran's favor.  The claim must be 
denied.

2.  Claim for TDIU 

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  See 38 C.F.R. § 4.16.  However, by its terms, the 
regulation restricts TDIU benefits to claimants who have been 
awarded service connection for a disability.  

In this case, the Veteran has sought service connection for 
several disorders, but has not been granted service connection 
for any disorder.  The Veteran has no pending claim for service 
connection for any disorder.  By law, the Veteran is not eligible 
for a total disability evaluation based on service-connected 
disability, since he has not been awarded service connection for 
any disability.  The appeal must be denied.


ORDER

The claim of entitlement to basic eligibility for nonservice-
connected pension benefits is denied.

The claim of entitlement to TDIU is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


